

117 S1998 IS: Safeguarding American Tourism Act
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1998IN THE SENATE OF THE UNITED STATESJune 9, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo exempt large cruise ships from certain requirements applicable to passenger vessels, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding American Tourism Act.2.Adjusting applicability of certain PVSA and Jones Act requirements(a)PVSA domestic requirementsSection 55103(a) of title 46, United States Code, is amended by adding at the end the following:(c)NonapplicablityThis section shall not apply to any vessel with 800 or more passenger berths..(b)Jones Act requirementsChapter 121 of title 46, United States Code, is amended—(1)in section 12103, by adding at the end the following:(d)NonapplicabilityThe requirements of this section shall not apply to any vessel with 800 or more passenger berths and that transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port.; (2)in section 12112(a)—(A)in paragraph (1), by inserting except in the case of a vessel described in subparagraph (C) of paragraph (2), before satisfies; and(B)in paragraph (2)—(i)in subparagraph (A), by striking or after the semicolon;(ii)in subparagraph (B)(iii), by striking ; and and inserting ; or; and(iii)by adding at the end the following:(C)has 800 or more passenger berths and transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port; and.(c)Adjustment of citizenship and Navy Reserve requirementsSection 8103(k) of title 46, United States Code, is amended to read as follows:(k)Nonapplicability to certain passenger vesselsSubsections (a) and (b) shall not apply to any vessel with 800 or more passenger berths and that transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port..3.Adjustments relating to permits to land temporarily for alien crewmenSection 252(a) of the Immigration and Nationality Act (8 U.S.C. 1282(a)) is amended, in the matter preceding paragraph (1), by striking not to exceed— and all that follows through the period at the end of paragraph (2) and inserting “not to exceed the period of time during which the crewman is in possession of a valid, unexpired visa issued pursuant to such paragraph, if the immigration officer is satisfied that the crewman intends to depart—(1)on the vessel or aircraft on which the crewman arrived; or(2)on a vessel or aircraft other than the vessel or aircraft on which the crewman arrived..4.Rule of constructionNothing in the amendments made by this Act shall be construed to exempt a vessel that transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port, from any applicable law of the United States except as explicitly provided in such amendments. 